DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/03/2022 has been entered. Claims 1, 3-5, 7-13, and 15 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-13 and 15 previously set forth in the Non-Final Office Action mailed 04/13/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  John Mattingly  on 08/19/2022.

The application has been amended as follows: 

In Claim 1, page 2 of 13, line 15, “a step of dividing the oscillators” has been changed to 
-- a step of dividing oscillators--.
In Claim 1, page 4 of 13, line 1, “wherein the oscillator array includes” has been changed to 
--wherein the oscillators of the oscillator array include[[s]]-- .

In Claim 5, page 5 of 13, lines 3-4 have been deleted: 

In Claim 12, page 8 of 13, line 1, “a plurality of oscillators” has been changed to --the
In Claim 13, page 8 of 13, line 7, “processor” has been changed to --the processor--.

In Claim 15, page 2 of 13, line 8, “a step of dividing the oscillators” has been changed to 
-- a step of dividing oscillators--.
In Claim 15, page 10 of 13, line 13, “wherein the oscillator array includes” has been changed to 
--wherein the oscillators of the oscillator array include[[s]]--.


Allowable Subject Matter
Claims  1, 3-5, 7-13, and 15 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 15 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic computed tomography (CT) apparatus and an ultrasonic imaging method of an ultrasonic computed tomography (CT) apparatus, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic computed tomography (CT) apparatus, comprising:
an oscillator array which transmits an ultrasonic wave towards a subject, receives the ultrasonic wave, having an interaction with the subject, from a plurality of different angles with respect to the transmitted ultrasonic wave, 
wherein the oscillators of the oscillator array include a plurality of oscillators transmitting and receiving the ultrasonic wave, and
wherein the processor is further configured to:
change a reception oscillator, which is an oscillator receiving the ultrasonic wave, whenever the ultrasonic wave is received, and
calculate the state information on the basis of the reception signal of which the reception oscillator has changed, and the tissue region candidate, as recited in claim 1. 
Also, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic imaging method of an ultrasonic computed tomography (CT) apparatus, the method comprising: a step of transmitting an ultrasonic wave, by an oscillator array, towards a subject, and of receiving the ultrasonic wave, having an interaction with the subject, from a plurality of different angles with respect to the transmitted ultrasonic wave, including receiving a transmission wave, by the oscillator array, transmitted through the subject or a reflection wave reflected on the subject;
wherein the oscillators of the oscillator array include a plurality of oscillators transmitting and receiving the ultrasonic wave, and
	wherein the method further comprises:
a step of changing a reception oscillator, which is an oscillator receiving the ultrasonic wave, whenever the ultrasonic wave is received, and
	a step of calculating the state information on the basis of the reception signal of which the reception oscillator has changed, and the tissue region candidate, as recited in claim 15.
Claims 3-5, 7-8, and 10-13 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793